Sherwood, P. J.
Ejectment for land in Scotland county. There is no error in the record proper, and the point is made by respondent that the motion for a new trial is not incorporated in the bill of exceptions, and, therefore, not preserved so as to be noticed by this court. The amendatory section of March 31, 1885, so far changed the old rule of practice in this court, that the incorporation of such motions is no longer necessary, “provided the bill of exceptions so' filed contains a direction to the clerk to copy the same, and the same are so copied into the record sent up to the appellate court.”
Compliance with this amendatory section has not occurred in this case, so that this objection is well taken whether the old or the new statutory rule be followed, a rule 'which prevails alike in civil and criminal causes. State v. Griffin, 98 Mo. 672, and cases cited.
The premises result in an affirmance of the judgment.
All concur, but Barclay, J., absent.